     Case 1:21-cv-00132-RJJ-SJB ECF No. 9, PageID.33 Filed 04/16/21 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION
                                          ______

LASHAWN A. COVINGTON,
                       Plaintiff,                      Case No. 1:21-cv-132

v.                                                     Honorable Robert J. Jonker

KENT COUNTY SHERIFF’S
DEPARTMENT,

                       Defendant.
____________________________/

                                             OPINION

                This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

         Factual allegations

                Plaintiff is presently an inmate at the Kent County Correctional Facility (KCCF) in

Grand Rapids, Kent County, Michigan. The events of which he complains occurred at that facility.

Plaintiff sues Kent County Sheriff’s Department.
  Case 1:21-cv-00132-RJJ-SJB ECF No. 9, PageID.34 Filed 04/16/21 Page 2 of 5




               Plaintiff alleges that in June and July 2020, while in custody at KCCF, he received

medical treatment from a Corizon Healthcare (Corizon) physician.             The Corizon physician

prescribed Plaintiff clonidine for reasons Plaintiff does not explain. Plaintiff alleges, however,

that due to this medication, his pulse slowed, his blood pressure dropped, his breathing became

labored, and his face swelled. Considering these effects, Plaintiff contends that he nearly died

during a several-day span, but neither KCCF staff nor Corizon staff complied with his request to

be taken to the hospital. Plaintiff further alleges that at the time he filed his amended complaint in

late March 2021, his face remained swollen.

               For relief, Plaintiff seeks more than $40 million in damages, verbal and written

apologies, and release from custody.

       Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court
                                                  2
  Case 1:21-cv-00132-RJJ-SJB ECF No. 9, PageID.35 Filed 04/16/21 Page 3 of 5




to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

          Proper Defendant

                Plaintiff sues the Kent County Sheriff’s Department as the only defendant in this

action. The sheriff’s department does not exist as a separate legal entity; it is simply an agent of

the county. Vine v. Cnty. of Ingham, 884 F. Supp. 1153, 1158 (W.D. Mich. 1995) (citing Hughson

v. Cnty. of Antrim, 707 F. Supp. 304, 306 (W.D. Mich. 1988) and Bayer v. Almstadt, 185 N.W.2d

40, 44 (Mich. Ct. App. 1970)).

                However, construing Plaintiff’s pro se complaint with all required liberality,

Haines, 404 U.S. at 520, the Court assumes that Plaintiff intended to sue Kent County. Kent

County may not be held vicariously liable for the actions of its employees under § 1983. See

Connick v. Thompson, 563 U.S. 51, 60 (2011); City of Canton v. Harris, 489 U.S. 378, 392 (1989);

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). Instead, a county is liable only when its

official policy or custom causes the injury. Connick, 563 U.S. at 60.
                                                   3
  Case 1:21-cv-00132-RJJ-SJB ECF No. 9, PageID.36 Filed 04/16/21 Page 4 of 5




               Plaintiff has not alleged the existence of any custom of a policy. As the Supreme

Court has instructed, to demonstrate that a municipality had an unlawful custom, a plaintiff must

show that the municipality was deliberately indifferent to “practices so persistent and widespread

as to practically have the force of law.” Id. at 61. Plaintiff cites no prior incidents demonstrating

a widespread pattern. Instead, Plaintiff’s allegations against the county clearly rest on a theory of

vicarious liability and therefore do not state a claim. Id. Plaintiff therefore fails to state a claim

against Kent County.

               Moreover, even if Plaintiff had named a proper defendant, his allegations would

fail. If “a prisoner has received some medical attention and the dispute is over the adequacy of the

treatment, federal courts are generally reluctant to second guess medical judgments and to

constitutionalize claims which sound in state tort law.” Westlake v. Lucas, 537 F.2d 857, 860 n.5

(6th Cir. 1976); see also Rouster v. Saginaw Cnty., 749 F.3d 437, 448 (6th Cir. 2014); Perez v.

Oakland Cnty., 466 F.3d 416, 434 (6th Cir. 2006); Kellerman v. Simpson, 258 F. App’x 720, 727

(6th Cir. 2007); McFarland v. Austin, 196 F. App’x 410 (6th Cir. 2006); Edmonds v. Horton, 113

F. App’x 62, 65 (6th Cir. 2004); Brock v. Crall, 8 F. App’x 439, 440–41 (6th Cir. 2001); Berryman

v. Rieger, 150 F.3d 561, 566 (6th Cir. 1998). At the crux of Plaintiff’s complaint is a challenge to

a Corizon physician’s medical decision, which Plaintiff refers to as “malpractice” in the first

sentence of the body of his amended complaint. (Am. Compl., ECF No. 8, PageID.29.) “Medical

malpractice does not become a constitutional violation merely because the victim is a prisoner. In

order to state a cognizable claim, a prisoner must allege acts or omissions sufficiently harmful to

evidence deliberate indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 105–

06 (1976).    Plaintiff’s allegations fall well short of demonstrating the required deliberate




                                                  4
  Case 1:21-cv-00132-RJJ-SJB ECF No. 9, PageID.37 Filed 04/16/21 Page 5 of 5




indifference. Therefore, Plaintiff’s § 1983 claim would fail against any defendant Plaintiff might

seek to name. For this reason as well, the Court will dismiss the complaint.

                                           Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same

reasons the Court concludes that Plaintiff’s claims are properly dismissed, the Court also concludes

that any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369

U.S. 438, 445 (1962). Accordingly, the Court certifies that an appeal would not be taken in good

faith.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:     April 16, 2021                     /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 5
